Title: Report on the Petition of Lawrence Fonda, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the Petition of Lawrence Fonda, by an order of the House of Representatives of the 16th of March 1792 thereupon respectfully makes the following Report—
It appears that the Petitioner was an Assistant Deputy Commissary of Forage under the direction of Andrew Bostwick Deputy Commissary General of Forage for the State of New York from June 1778 to October 1779, that he continued in Office under the direction of Morgan Lewis from that time to August 1780, and that he received Compensation from the 1st. of October 1779 to the 1st. of August 1780.

But there is no evidence of his having been compensated for the antecedent period. The Accounts of Mr. Bostwick have been neither rendered nor settled, and his Situation leaves little hope for the future that the Defect will be remedied.
The Character of the petitioner justifies a belief that his representation is well founded, yet in point of precedent there would be great danger to the Public in admitting Claims of this nature where the accounts of principals are not in possession of the public offices. And from Burnings, Bankruptcies and other Causes, there are numerous examples of the want of such Accounts.
The difficulty of an adjustment on the Suggestion of the party will be seen in the present Case, when it is observed that the Petitioner having been a purchaser under Mr. Bostwick, it ought to be known from his Accounts whether any and what Monies may have been advanced, for purchases, how they were applied and accounted for, before an adequate idea could be formed of the State of the Claim for Compensation.
It does not appear that the petitioner has advanced a claim in time to avoid the operation of the Acts of Limitation: To make an exception in his favour under the Circumstance which has been stated would not in the opinion of the Secretary be adviseable.
The allowance of a Claim for the amount of the Physician’s Bill, would, it is believed, be without precedent and full of inconvenience. There is no Sanction for it in the Laws.
All which is respectfully submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

